Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the legal phase “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 21 depends upon claim 1 which only actively claims a dental instrument which is a shaft and a connector that is “for” use with a dental hand piece and as such the hand piece itself is not part of the instant invention however claim 21 only recites structure of the light being within the handpiece which renders the additional structure to the dental instrument unclear and thus the claim indefinite. For purposes of examination any prior art which has a structure to in some manner receive light from a hand piece and where the device itself does not generate the light will be deemed to provide for the claimed limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 10-12, 16, 19, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bollinger et al. (US 2009/0130622 A1). 
Regarding claim 1, Bollinger discloses a dental instrument for use with a dental handpiece for cleaning and disinfecting of tooth root canals (title and abstract), the instrument (Fig. 1 element 16a) 
the shaft comprising: a tip end comprising a light-transmissive material (Fig. 1 elements 16+20); a distal portion approximate to the connector (fig. 1 region of element 16 adjacent to element 11);and 
a light guide for directing light energy from a light source to the tip end such that the light energy exits the tip end through the light-transmissive material (Fig. 1 element 18a);
 wherein:
 the shaft comprises a longitudinal axis that is an axis of rotation for the shaft (Figs. 1-10b, 13-20 showing the shaft having a long axis about which the shaft is capable of rotating) ; 
and the shaft comprises a flexible, compressible and expandable material (paragraph [0088] lines 1-3, disclosing flexible, Fig. 1 as an example with a bend in the flexible shaft providing for the inner region of the bent shaft being compressible and the outer region of the bent being in expansion), such that the shaft is transitionable between a curved shape and a substantially straight shape (paragraph [0088] lines 1-3 being flexible providing for transitions between straight and curved, Figs. 1, 10a, 10b being in a curved shape and Fig. 13 being straight, exemplary, other examples are clear from all the drawing figures) wherein the curved shape comprises at least one offset portion in the shaft radially displaced from the axis of rotation (Fig. 1 out region of bend/curve being offset, further Fig. 10a, 10b, 18/20 showing two separate radially offsets displaced from an axis of rotation about the long axis and caused by conforming to the shape of convoluted root canal shapes).
Regarding the limitation of “the curved shape comprises at least one offset portion in the shaft radially displaced from the axis of rotation”, such a limitation only requires that the prior art is capable of transitioning to a curved shape with such “offset” but does not require the offsets to always be present, due to the nature of the flexible fiber optic of the prior art it would be capable by bending to have multiple “offset” during use by its flexible material and further by the multiple bending pathways 
Regarding claim 2, Bollinger further discloses wherein the shaft includes a core having a surface (fig. 7a element 18a), and wherein the shaft further comprises at least two separate radial protrusions extending radially from the surface of the core and terminating at a free end (Fig. 13 elements 18b protruding radially and terminating at free ends, Paragraph [0099] lines 1-11 disclosing the slits 35 can be “multiple” window slits at uniform locations thus providing for the radial protrusions formed by the slits in element 18b).
Regarding claim 7, Bollinger further discloses wherein the at least two radial protrusions have a length extending between the surface of the core and the free end that varies along the length of the shaft (fig. 4 element 18b narrows towards element 20/24).
Regarding claim 8, Bollinger further discloses  wherein the at least two radial protrusions is at least four radial protrusions (paragraph [0099] lines 1-8 disclosing the windows are at 90 degrees and thus the protrusions formed between the windows would be at 90 degrees about the 360 degrees of the fiber 360/90=4).
Regarding claim 10, Bollinger further discloses  wherein the curved shaped comprises core includes at least two offset portions in the shaft being radially displaced from the axis of rotation(Fig. 1 outer region of bend/curve being offset, further Fig. 10a, 10b, 18/20 showing two separate radially offsets displaced from an axis of rotation about the long axis and caused by conforming to the shape of convoluted root canal shapes).
Regarding claims 11 and 12, Bollinger further discloses wherein the at least two offset portion are radially displaced from the axis of rotation about one plane or at least two planes (Fig. 1 outer region of bend/curve being offset, further Fig. 10a, 10b, 18/20 showing two separate radially offsets displaced from an axis of rotation about the long axis and caused by conforming to the shape of convoluted root 
Regarding claims 16 and 19, Bollinger further discloses wherein the shaft comprises a longitudinal groove extending between the at least two radial protrusions and the least four radial protrusions. (fig. 13 element 35 being a groove forming the window along the longitudinal length, paragraph [0099] lines 1-8 disclosing the slit windows are at 90 degrees, 360/90=4).

Regarding claim 21, Bollinger further discloses wherein the light source is in the dental handpiece (Fig. 12/13 showing the source of the light for the tip is from the handpiece, the handpiece is not part of the dental instrument as per the preamble of claim 1 and thus its particular structure is not required see 112 section above).
Regarding claims 22, Bollinger further discloses wherein the light guide comprises a fiber optic cable (paragraph [0090] lines 1-3 disclosing a fiber optic element making up the tip).
Regarding claim 23 Bollinger further discloses wherein the light energy comprises light energy selected from the group consisting of red light, blue light, UV light, and infrared ( Abstract providing 930-1065nm being infrared, paragraph [0062 providing wavelength of 980nm which is infrared light, paragraphs [0131]-[0133] and [0142] disclosing UV light energy).
Claims 1 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feuerstein et al. (US 2006/0085052 A1). 
Regarding claim 1, Feuerstein discloses a dental instrument for use with a dental handpiece for cleaning and disinfecting of tooth root canals (title and abstract- “for dental applications”), the instrument (Fig. 1a element 5) including a shaft and connector for releasable attachment to the handpiece (Fig. 1a element 5 having a shaft length and connector 2), 

a light guide for directing light energy from a light source to the tip end such that the light energy exits the tip end through the light-transmissive material (Fig. 1a element 5 itself);
 wherein:
 the shaft comprises a longitudinal axis that is an axis of rotation for the shaft (Figs. 1a showing the shaft having a long axis about which the shaft is capable of rotating) ; 
and the shaft comprises a flexible, compressible and expandable material (paragraph [0014] lines 1-5, disclosing flexible, Fig. 1a as an example with a bend in the flexible shaft providing for the inner region of the bent shaft being compressible and the outer region of the bent being in expansion), such that the shaft is transitionable between a curved shape and a substantially straight shape (paragraph [0014] lines 1-5 being flexible providing for transitions between straight and curved) wherein the curved shape comprises at least one offset portion in the shaft radially displaced from the axis of rotation (Fig. 1 outer region of bends/curves being offset and showing two separate radially offsets displaced from an axis of rotation about the long axis).
Regarding claim 20, Feuerstein further discloses wherein the shaft is hollow and includes an internal pathway extending from the tip end to the distal portion of the shaft (paragraph [0028] lines 1-8 disclosing the shaft of the fiber is hollow).
Regarding claim 21, Feuerstein further discloses wherein the light source is in the dental handpiece (Fig. 1a showing the source of the light for the tip is within the handpiece element 1, the handpiece is not part of the dental instrument as per the preamble of claim 1 and thus its particular structure is not required see 112 section above).
Regarding claims 22, Feuerstein further discloses wherein the light guide comprises a fiber optic cable (paragraph [0028] lines 1-8 disclosing the shaft of the fiber is hollow fiber optic).

 Regarding claim 24, Feuerstein further discloses wherein the shaft comprises a plastic material(paragraph [0028] lines 19-20 disclosing the fiber of the shaft is plastic).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bollinger et al. (US 2009/0130622 A1) in view of Rizoiu et al. (US 8,002,544).
Regarding claim 3, Bollinger discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where at least one of the two radial protrusions taper towards the free end, nor where the lengths are between about 0.01mm and 2mm depth.
However, Rizoiu discloses an endodontic laser treatment device (title and abstract) having a tip (Fig. 1-6b showing various fiber optic tips) being a light guide where the tip has a shaft (Fig. 1c element 10) with at least two separate radial protrusions that taper from a core side towards a free end (Fig. 1c elements 15 protrude outward from the center core to the surface being a free end elements 12 showing a taper to itself and to elements 15, column 7 lines 37-53 disclosing elements 12 being protuberances, notches, trenches, or cuts and thus the regions between them, 15, would taper), and that the protrusions have a length of 50-200 microns, being 0.05mm to 0.2mm (column 7 lines 50-58).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notches, or cuts thus forming the tapering in the protrusions between them towards a free end and further for the protrusions to have a length of .05-0.2mm as taught by Rizoiu into the shaft and protrusions as taught by Bollinger for the purpose of providing a fiber optic tip which would provide for control selection of the type and manner of side firing of laser light to increase the probability of light to enter the side dentinal tubules an effect bacteria during treatment  (column 8 lines 8-21 and column 9] lines 41-44).
Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bollinger et al. (US 2009/0130622 A1) in view of Feuerstein et al. (US 2006/0085052 A1).
Regarding claims 20 and 24, Bollinger discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the shaft is hollow with an internal pathway along its length nor where the shaft comprises plastic.
However, Feuerstein discloses a dental instrument for use with a dental handpiece for cleaning and disinfecting of tooth root canals (title and abstract- “for dental applications”), the instrument (Fig. 1a element 5) including a shaft and connector for releasable attachment to the handpiece (Fig. 1a element 5 having a shaft length and connector 2), 
the shaft comprising: a tip end comprising a light-transmissive material (Fig. 1a tip of element 5); a distal portion approximate to the connector (fig. 1a region of element 5 adjacent to element 2);and 
a light guide for directing light energy from a light source to the tip end such that the light energy exits the tip end through the light-transmissive material (Fig. 1a element 5 itself);
 wherein:
 the shaft comprises a longitudinal axis that is an axis of rotation for the shaft (Figs. 1a showing the shaft having a long axis about which the shaft is capable of rotating) ; 
and the shaft comprises a flexible, compressible and expandable material (paragraph [0014] lines 1-5, disclosing flexible, Fig. 1a as an example with a bend in the flexible shaft providing for the inner region of the bent shaft being compressible and the outer region of the bent being in expansion), such that the shaft is transitionable between a curved shape and a substantially straight shape (paragraph [0014] lines 1-5 being flexible providing for transitions between straight and curved) wherein the curved shape comprises at least one offset portion in the shaft radially displaced from the axis of rotation (Fig. 1 outer region of bends/curves being offset and showing two separate radially offsets displaced from an axis of rotation about the long axis), wherein the shaft is hollow and includes an 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shaft to include a hollow with an internal pathway from the tip to the distal portion or the shaft to comprises plastic as taught by Feuerstein  into the shaft  as taught by Bollinger for the purpose of providing a dental device with a fiber tip for treating teeth where the tip provides a selective phototoxic effect to be exerted by the tip and that such a tip would have the benefit of being disposable (paragraph [0028] lines 17-22) which would ensure no tip would transfer pathogens between patients. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        05/22/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772